Citation Nr: 1532281	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the RO in Baltimore, Maryland that granted service connection and a 10 percent rating for PTSD, effective from November 17, 2010.

In a May 2013 rating decision, the RO granted a higher 30 percent rating for PTSD, effective from November 17, 2010.  Since this increase did not constitute a full grants of the benefits sought, the appeal for a higher rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  

As noted by the Veteran's representative, the record reflects that the Veteran receives regular ongoing individual therapy for PTSD at a VA facility, and the most recent VA treatment records on file are dated in July 2011.  Therefore it appears that there are outstanding relevant VA treatment records, and they must be obtained as they are in constructive possession of the agency, and could be determinative of the claim.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA compensation examination of the Veteran's PTSD was conducted in March 2013.  In July 2015, the Veteran's representative contended that this case should be remanded for a more recent VA compensation examination.

In his July 2013 substantive appeal, the Veteran reported that he was having almost nightly nightmares and night sweats.  He said his doctors are aware of the frequency of these symptoms, and that he continued to receive VA treatment for PTSD.  He enclosed a log of his nightmares and night sweats for the past three years.  It appears that the Veteran is contending that his service-connected PTSD has worsened since he was previously examined.

The Board finds that another VA examination is needed in order to ascertain the current level of severity of the service-connected PTSD, with consideration of his ongoing treatment records.  See 38 C.F.R. §§ 3.327(a), 4.2; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Moreover, the evidence reflects that the Veteran has been diagnosed with other non-service-connected psychiatric conditions, including adjustment disorder and anxiety.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records of treatment for PTSD or other psychiatric conditions dated since July 2011, and associate them with the claims file.

2.  Then, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected PTSD.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  Any indicated diagnostic tests and studies including psychological testing should be accomplished.

The examiner should address the Veteran's level of occupational and social impairment resulting from his service-connected PTSD.

As noted above, during this period, the Veteran has also been diagnosed with other non-service-connected conditions to include adjustment disorder and anxiety.

If the examiner cannot distinguish the effects of any current non-service-connected disorder from the symptoms due to service-connected PTSD, the examiner should report the PTSD symptomatology including the effects of the non-service-connected disorder(s).

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655(b).

3.  Then, the Veteran's claim for a higher rating for PTSD should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




